                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

DUSTIN E. ZUHLKE,

                      Plaintiff,                                 8:18CV295

       vs.
                                                                 JUDGMENT
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                      Defendant.


       Pursuant to the Memorandum and Order entered on this date (Filing No. 32),

judgment for attorney fees is entered in favor of plaintiff in the amount of $1,857.70.



       Dated this 6th day of April, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
